 



Exhibit 10.24
[Alvarez & Marsal, LLC Letterhead]
October 14, 2004
Mr. Leo Benatar
Chairman of the Board
Interstate Bakeries Corporation
12 East Armour Boulevard
Kansas City, Missouri 64111
     Dear Mr. Benatar:
This letter amends and restates the letter agreements dated September 21, 2004
and August 27, 2004 by and between Alvarez & Marsal, LLC (“A&M”) and Interstate
Bakeries Corporation (“IBC”) (as amended and restated, “this Agreement”). You
have requested that A&M modify its engagement as set forth herein, and A&M is
willing to do so. As part of those modifications, you have requested that
certain of IBC’s affiliates become parties to this Agreement (each such
affiliate individually, an “IBC Entity” and collectively with IBC, the
“Company”). Each IBC Entity is listed on the signature pages; and any other
affiliate which becomes a debtor under the United States Bankruptcy Code in a
case administratively consolidated with the cases for the Company shall be
deemed to have executed this letter upon the commencement of its case and shall
be also be referred to as a IBC Entity and included in the term “Company”. Upon
execution of this letter by each of the parties below, and subject to the
approval of the engagement and terms and conditions provided for in this letter
by the bankruptcy court having jurisdiction over the Company’s cases commenced
under the United States Bankruptcy Code (the “Bankruptcy Court”), this letter
will be effective immediately after the commencement of the cases of one or more
of IBC and the IBC Entities under the United States Bankruptcy Code. (The letter
agreement in the form prior to this amendment and restatement shall continue to
govern for periods prior to the date hereof.) A&M shall continue to hold the
remaining portion of the retainer previously delivered on the terms and
conditions set forth herein.

1.   Description of Services   (a)   Officers.


In connection with this engagement, A&M shall make available to the Company:

  (i)   Antonio Alvarez II to serve as the Chief Executive Officer of the
Company (the “CEO”);     (ii)   John K. Suckow to serve as the Chief
Restructuring Officer of the Company (the “CRO”); and     (iii)   Robert A.
Campagna, Arthur J. Morissette, Joseph J. Sciametta, and Victor Alvarez
(collectively with the CEO and the CRO, the “Officers” and each of the Officers
individually, an “Officer”), as well as, upon the mutual agreement of A&M and
the

1



--------------------------------------------------------------------------------



 



      Board of Directors of IBC (the “Board of Directors”), such additional
personnel as are necessary to assist in the performance of the duties set forth
in clause 1.b below (the “Additional Officers”). Each of the Officers and any
Additional Officers shall be designated by the Board of Directors as executive
officers. Upon such designation for an Additional Officer, he or she shall also
be included with the defined term “Officers”. Each of the Officers may also
become officers of one or more of the IBC Entities if requested by the board of
directors of such IBC Entities and designated as executive officers.

(b)   Duties.

In his capacity as CEO, Antonio Alvarez II shall perform duties typically
performed by chief executive officers.
In his capacity as CRO, John Suckow shall be responsible for the overall
management of the reorganization efforts. This will include coordinating efforts
of other professionals hired by the Company (e.g. lawyers, investment bankers
and crisis communication specialists). He will also have primary responsibility
for communications with the Creditors’ Committee and the Secured Creditors as
well as the professionals retained by each constituency.
In his capacity as CRO, John Suckow will also assist the CEO in the following
efforts:

  (i)   Development of short term cash flows and liquidity plans for the
Company;     (ii)   Development of employee retention plans;     (iii)  
Development of business plans, including operating and cash flow projections;  
  (iv)   Provide testimony, as required by the court;     (v)   Once the
business plan is completed, working closely with the investment banker,
development of proposed reorganization plans; and     (vi)   Other activities as
directed by the CEO and approved by the Board of Directors

The other Officers will perform tasks necessary to support the efforts outlined
above.
You understand that the services to be rendered by the Officers may include the
preparation of projections and other forward-looking statements, and numerous
factors can affect the actual results of the Company’s operations, which may
materially and adversely differ from those projections. In addition, the
Officers will be relying on information provided by the Company in the
preparation of those projections and other forward-looking statements. Neither
A&M nor any of the Officers makes any representation or guarantee that an
appropriate restructuring proposal can be formulated for the Company, that
restructuring is the best course of action for the Company or, if formulated,
that any proposed restructuring plan will be accepted by the Company’s
creditors, shareholders and other constituents. The ultimate decision for the
implementation or selection of any potential restructuring proposal shall be the
responsibility of the Board of Directors. Therefore, neither the Officers nor
A&M assumes any responsibility for the implementation or selection of any
restructuring proposal which the Officers may assist the Company in formulating.

2



--------------------------------------------------------------------------------



 



In rendering their services to the Company, the CEO and CRO will report directly
to the Board of Directors and will make recommendations to and consult with the
Board of Directors.

(c)   Employment by A&M. The CEO, the CRO and the Officers will continue to be
employed by A&M and while rendering services to the Company will continue to
work with other personnel at A&M in connection with other unrelated matters,
which will not unduly interfere with services pursuant to this engagement. With
respect to the Company, however, the CEO, the CRO and the Officers shall operate
under the direction of the Board of Directors and A&M shall have no liability to
the Company for any acts or omissions of such officers. The CEO will devote
substantially all of his working time to the affairs of the Company, subject to
his responsibilities with respect to the internal governance of A&M.       The
Officers will at all times remain employees of A&M who will be responsible for
payroll and withholding expenses on their behalf.   2.   Compensation

  (a)   A&M shall be compensated at a rate of $150,000 per month for the
services of the CEO .     (b)   A&M will receive fees based on the following
hourly rates, for the services of the CRO and other Officers available (based on
the positions they hold as personnel of A&M):

         
Managing Directors
  $ 500 - $650  
Directors
  $ 375 - $450  
Associates
  $ 275 - $350  
Analysts
  $ 200 - $250  

      Such rates shall be subject to adjustment at such time as A&M adjusts its
rates generally.     (c)   In addition, A&M will be reimbursed for the
reasonable out-of-pocket expenses of the CEO, the CRO and the other Officers
incurred in connection with this assignment, such as travel, lodging,
duplicating, computer research, messenger and telephone charges. In addition,
A&M shall be reimbursed for the reasonable fees and expenses of its counsel
incurred in connection with the preparation, negotiation and enforcement of this
Agreement. All fees and expenses will be billed and payable on a monthly basis
or, at A&M’s discretion, more frequently.     (d)   In accordance with the
August 27, 2004 letter agreement, the Company remitted a retainer to A&M in the
amount of $500,000. A&M incurred estimated fees and expenses of approximately
$450,000 through September 21, 2004 in accordance with the August 27, 2004
letter agreement and that amount was applied against the retainer. A&M received
an additional payment of approximately $190,000 on September 21, 2004 leaving a
retainer of approximately $240,000 which shall be credited against any amounts
due at the termination of this engagement and returned upon the satisfaction of
all obligations hereunder.

3



--------------------------------------------------------------------------------



 



  (e)   In addition to the compensation set forth above, A&M will be entitled to
receive incentive compensation, to be based on 5% of value created, the
definition of which will be agreed to with the Board of Directors within 90 days
of this letter. Under all circumstances other than a liquidation of the Company
(in which case there shall be no guaranteed incentive compensation), A&M’s
incentive compensation will be a minimum of $3.85 million. The incentive
compensation shall be payable upon the earlier of (x) a consummation of a plan
of reorganization of IBC, (y) a sale of all or a substantial portion of the
assets of IBC in one or more transactions, or (z) a liquidation of the Company
(it being understood that in the case of a liquidation, the minimum incentive
fee is not subject to the guarantee).

3.   Term       The engagement will commence as of the date hereof and may be
terminated by either party without cause by giving 30 days’ written notice to
the other party. In the event of any such termination, any fees and expenses due
to A&M shall be remitted promptly (including fees and expenses that accrued
prior to but were invoiced subsequent to such termination). If the Company
terminates this engagement without Cause or if A&M terminates this engagement
for Good Reason, A&M shall also be entitled to receive the Incentive Fee;
provided that the consummation of the Restructuring occurs within 12 months of
the termination. The Company may immediately terminate A&M’s services hereunder
at any time for Cause by giving written notice to A&M. Upon any such
termination, the Company shall be relieved of all of its payment obligations
under this Agreement, except for the payment of fees and expenses through the
effective date of termination (including fees and expenses that accrued prior to
but were invoiced subsequent to such termination) and its obligations under
paragraph 8. For purposes of this Agreement, “Cause” shall mean if (i) any of
the Officers is convicted of, admits guilt in a written document filed with a
court of competent jurisdiction to, or enters a plea of nolo contendere to, an
allegation of fraud, embezzlement, misappropriation or any felony; (ii) any of
the Officers willfully disobeys a lawful direction of the Board of Directors; or
(iii) a material breach of any of A&M’s or any of the Officers’ material
obligations under this Agreement which is not cured within 30 days of the
Company’s written notice thereof to A&M describing in reasonable detail the
nature of the alleged breach A&M shall be entitled to immediately terminate its
services hereunder for Good Reason. For purposes of this Agreement, termination
for “Good Reason” shall mean its resignation caused by a breach by the Company
of any of its material obligations under this Agreement that is not cured within
30 days of A&M having given written notice of such breach to IBC describing in
reasonable detail the nature of the alleged breach.   4.   Relationship of the
Parties       It is understood that the Officers and A&M are not being requested
to perform an audit, review or compilation, or any other type of financial
statement reporting engagement that is subject to the rules of the AICPA, SEC or
other state or national professional or regulatory body. They are entitled to
rely on the accuracy and validity of the data disclosed to them or supplied to
them by employees and representatives of the Company. The Officers and A&M are
under no obligation to update data submitted to them or review any other areas
unless specifically requested by the Board of Directors to do so.   5.   No
Third Party Beneficiary

4



--------------------------------------------------------------------------------



 



    The Company acknowledges that all advice (written or oral) given by the
Officers to the Company in connection with this engagement is intended solely
for the benefit and use of the Company (limited to the respective boards of
directors and management) in considering the matters to which this engagement
relates. The Company agrees that no such advice shall be reproduced,
disseminated, quoted or referred to at any time in any manner, nor shall it be
used for any purpose other than accomplishing the tasks referred to herein, in
each case without A&M’s prior approval (which shall not be unreasonably
withheld), except as required by law.   6.   Conflicts       A&M is not
currently aware of any relationship that would create a conflict of interest
with the Company or those parties-in-interest of which you have made us aware.
A&M has performed work for various banks and lenders, some of which may be
lenders, participants or agents for lenders to the Company. Because A&M is a
consulting firm that serves clients on a national basis in numerous cases, both
in and out of court, it is possible that A&M may have rendered services to or
have business associations with other entities or people which had or have or
may have relationships with the Company, including creditors of the Company. In
the event you accept the terms of this engagement, A&M will not represent the
interests of any such entities or people in connection with this matter.   7.  
Confidentiality / Non-Solicitation       Neither A&M nor any of the Officers
shall publish, disclose, or otherwise divulge Confidential Information to any
person, at any time during or after the term of this Agreement, without the
Company’s prior consent. Except in connection with fulfilling its and their
respective obligations hereunder, A&M and the Officers may permit knowledge of
and access to the Confidential Information only to those of its board members,
officers and employees who have a need to know such information in order to
perform the services under this Agreement. For purposes of this Agreement,
“Confidential Information” shall mean non-public, confidential or proprietary
information.       The term “Confidential Information” does not include any
information which (i) at the time of disclosure or thereafter is generally
available to the public (other than as a result of a disclosure by A&M or its
representatives or the Officers in violation of this Agreement), (ii) was
available to A&M or the Officers on a non-confidential basis from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement that was applicable to the Confidential Information or (iii) has been
independently acquired or developed by A&M without violating any of its
obligations under this Agreement.       In the event that A&M becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information, A&M shall give IBC prompt prior written notice of such requirement
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Agreement. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the terms hereof, A&M agrees to provide only that limited
portion of the Confidential Information that it is legally required and to
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded such Confidential Information.

5



--------------------------------------------------------------------------------



 



    A&M and the Company agree that in the event of a breach of this
confidentiality provision, the Company shall be entitled to equitable relief,
including injunction and specific performance, in addition to all other remedies
available at law or equity. This confidentiality provision shall survive for
three years following the termination of this Agreement.       Except as
specifically provided for in this Agreement, the Company agrees not to solicit,
recruit or hire as an employee of the Company any employee of A&M effective from
August 27, 2004 and continuing for a period of two years subsequent to the
termination of this engagement. Unless otherwise mutually agreed, should the
Company extend offers of employment to any A&M employee (other than as
specifically provided for in this Agreement) and should such an offer be
accepted, A&M will be entitled to liquidated damages based upon such
individual’s hourly rates multiplied by an assumed annual billing of 2,000
hours; provided, however, that this liquidated damages provision shall not apply
to employees of A&M hired by the Company while Mr. Alvarez is the CEO. These
liquidated damages would be payable at the time of the individual’s acceptance
of employment from the Company.   8.   Indemnification       The Company shall
indemnify the Officers to the same extent as the most favorable indemnification
it extends to its officers or directors, whether under the Company’s bylaws, its
certificate of incorporation, by contract or otherwise. Each of the Officers
shall be covered as an officer and/or director, as applicable, under the
Company’s existing director and officer liability insurance policy. The Company
shall also maintain any such insurance coverage for each of the Officers for a
period of not less than two years following the date of the termination of such
Officer’s services hereunder, unless such Officer shall have received a release
of liability under a plan of reorganization confirmed in the Company’s cases.
The provisions of this section 8 are in the nature of contractual obligations
and no change in applicable law or the Company’s charter, bylaws or other
organizational documents or policies shall affect any of the Officers’ rights
hereunder. Termination of this engagement shall not affect the obligations in
this provision, which shall remain in full force and effect. The indemnity
provisions incorporated into the letter agreement dated August 27, 2004 shall
continue as provisions incorporated into this amendment and restatement with
references to the “Agreement” therein being deemed to include this Agreement (as
it may be further amended, modified, supplemented or amended and restated from
time to time).   9.   Miscellaneous       This engagement letter (together with
the incorporated indemnity provisions) shall be:(a) governed and construed in
accordance with the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof;
(b) incorporates the entire understanding of the parties with respect to the
subject matter hereof; and (c) may not be amended or modified except in writing
executed by the parties hereto. The Company and A&M agree to waive trial by jury
in any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the engagement
or the performance or non-performance of A&M hereunder. The Company and A&M
agree that the Bankruptcy Court shall have exclusive jurisdiction over any and
all matters arising under or in connection with this Agreement and in connection
with the services rendered hereunder.

6



--------------------------------------------------------------------------------



 



     If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

            Very truly yours,


Alvarez & Marsal, Inc.
      By:   /s/ John K. Suckow         John K. Suckow        Managing Director 
   

      Accepted and agreed:
 
    Interstate Bakeries Corporation
 
   
By:
  /s/ Leo Benatar
 
   
 
  Mr. Leo Benatar
 
  Chairman of the Board
 
  International Bakeries Corporation
 
    Armour & Main Redevelopment Corporation Baker’s Inn Quality Baked Goods, LLC
IBC Sales Corporation IBC Services, LLC IBC Trucking LLC Interstate Brands
Corporation New England Bakery Distributors, LLC Mrs. Cubbison’s Foods, Inc.
 
   
By:
  /s/ Kent B. Magill
 
   
 
  Mr. Kent B. Magill
 
  General Counsel

7